DETAILED ACTION
This is a first action on the merits addressing the disclosure provided 07 May 2019.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending and examined.

Claim Objections and/or Claim Rejections under 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 8-10, 13, 14, 18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 3 and 18: “a sheet” (claim 3: line 2) lacks antecedent basis, and it is indefinite as to whether this is the same type of sheet as in line 1.  The same issue is present with claim 18.

Claims 4 and 10: “the ceiling” is objected to for lacking antecedent basis.

Claims 8 and 20: “any fluids” is indefinite as lacking antecedent basis and the metes and bounds of what constitutes “any” cannot be determined as it can be a single fluid or multiple fluids as claimed.

Claim 9: “the wall” (last line) is indefinite as more than one wall is present in the preceding language, so it is unclear which wall is being referenced.

Claim 10: “the gaps” lacks antecedent basis; the claim in general is indefinite because as written it appears redundant of what is already claimed in claim 1.

Claim 13: “the bladder” is indefinite as it is unclear which bladder is being referenced.  For clarity, the examiner suggests amending “a bladder” of claim 1 to “a first bladder” or equivalent, and amending the subsequent references to this limitation accordingly.
Claim 14: “both sides” lacks antecedent basis and it is unclear what constitutes “both sides” with respect to an edge.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 11 and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Femont (U.S. Publication 2017/0009517).

Claims 1 and 16: Femont discloses a system for reducing sound propagation between spaces divided by a retractable wall comprising: 
a retractable wall (Fig. 3: 1) configured to divide a space when deployed; 
a track (rails, 3) with a channel (see paragraph [0064] which says panels are “guided in the rails” which means a channel is present) into which an edge of the retractable wall is disposed when the retractable wall is deployed (as described in paragraph [0064]); and 
a bladder (paragraph [0067]: inflatable rubber seals) configured to inflate when the retractable wall is deployed and to press against the edge of the retractable wall (as disclosed), to thereby close gaps between the edge of the retractable wall and the channel (as would be the result inherent to seals); 
whereby sound propagation through such gaps is reduced (as would be the result based on the nature of a seal).  
Regarding claim 16, the examiner takes the position that all of the structural features of claim 1 are present in the method of claim 16, and claim 16 is directed to a method of use.  As a result, Femont meets all the limitations of claim 16 as a natural method of using the device.

Claim 2: Femont discloses the invention of claim 1, wherein the retractable wall is configured to deploy by rolling off a spool and retract by rolling onto the spool (Fig. 13: 42 meets the limitation of “spool” using the broadest reasonable interpretation in light of the specification).  The language “configured to…”, however, is a statement of intended use of the claimed invention and must result in a structural difference between the prior art of record and the claimed invention.  If the prior art is capable of performing the limitation, then it meets the claim.     

Claims 3-5: Femont discloses the invention of claim 1, wherein the retractable wall is configured to deploy as a sheet out of a cavity and retract as a sheet back into the cavity (claim 3), wherein the retractable wall is configured to deploy from the ceiling (claim 4), wherein the retractable wall is configured to deploy from an adjacent wall (claim 5).  The language “configured to…” is a statement of intended use of the claimed invention and must result in a structural difference between the prior art of record and the claimed invention.  If the prior art is capable of performing the limitation, then it meets the claim.  The examiner takes the position that that the invention as disclosed in Fremont is configured to be in any of the claimed configurations, as a sheet (a single panel as claimed), from the ceiling (common for such doors), or an adjacent wall (as the door may be an insert in a tall wall, which is an adjacent wall).  As claimed, only the retractable wall is claimed.    

Claim 11: Femont discloses the invention of claim 1, wherein the retractable wall comprises two sides separated by a cavity.  As best understood, the examiner takes the position that the two sides would be the sides of the opening and the cavity would be the opening that the retractable wall covers.  

Claim 15: Femont discloses the invention of claim 1, wherein the channel comprises a bumper against which the bladder presses the edge of the retractable wall (the examiner takes the position that the position that as claimed, the edge of the retractable wall meets the limitation of “bumper” using the broadest reasonable interpretation in light of applicant’s specification).  

Claim 17: Femont discloses the invention of claim 16, wherein the retractable wall deploys by rolling off a spool and retracts by rolling onto the spool.  Fig. 13: 42 meets the limitation of “spool” using the broadest reasonable interpretation in light of the specification.    


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 6-8, 10, 12-14 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Femont.

Claims 6 and 7: Femont discloses the invention of claim 1, except wherein the bladder is configured to be inflated by pressurized hydraulic fluid (claim 6) or wherein the bladder is configured to be inflated by pressurized air (claim 7).  The examiner takes Official notice that pneumatic and hydraulic systems are well known in the art for inflation of rubber bladder systems.  As applicable, hydraulic and pneumatic inflation systems would function in the same manner based on the desirability by a user.  

Claims 8 and 20: Femont discloses the invention of claim 1, except wherein the bladder is further configured to deflate by suctioning any fluids out of the bladder when the retractable wall is deploying or retracting, resulting in the bladder being out of a path of the retractable wall while the retractable wall is deploying or retracting.  The examiner takes Official notice that it would be well within the level of skill in the art to be able to remove fluids from the bladder in order to permit movement of the door without damage to the system.  A bladder seal would naturally restrict movement of the door.  

Claim 10: Femont discloses the invention of claim 1, except wherein the bladder is configured to block all gaps along the edge of the retractable wall when the bladder is inflated.  The purpose of the bladder in Femont is to provide a seal, however.  As a result, it would have been obvious at the time of filing to a person having ordinary skill in the art to have all gaps blocked along the edges as claimed.  One having ordinary skill in the art would have the gaps blocked in order to properly seal the system as desired. 

 Claim 12: Femont discloses the invention of claim 11, except wherein the bladder is further configured to press against the two sides simultaneously.  The examiner takes the position that it would have been obvious at the time of filing to a person having ordinary skill in the art to have the bladder press simultaneously against the two sides in order to permit even distribution of pressure to properly seal the opening.    

Claim 13: Femont discloses the invention of claim 11, except further comprising an other bladder, wherein the bladder presses against a first of the two sides and wherein the other bladder presses against a second of the two sides.  It would have been obvious at the time the invention was made to a person having ordinary skill in the art as a matter of duplication of parts to have this limitation because duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669 (CCPA 1960).  See MPEP §2144.04.  One having ordinary skill in the art would have as many seals as necessary and configured as necessary in order to provide an adequate seal as desired.  

Claim 14: Femont discloses the invention of claim 1, except wherein the bladder is configured to inflate and press simultaneously against both sides of the edge of the retractable wall.  It would have been obvious at the time of filing to a person having ordinary skill in the art to have the order as claimed because selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. M.P.E.P. §2144.04(IV)(C) citing In re Burhans, 154 F.2d 690 (CCPA 1946).  To have the seal press simultaneously would ensure an even seal around the panel, so it would operate in the proper manner. 

Claims 18 and 19: Femont discloses the invention of claim 16, except wherein the retractable wall deploys as a sheet out of a cavity and retracts as a sheet back into the cavity (claim 18) or wherein the retractable wall deploys from the ceiling (claim 19).  With respect to the sealing system, the examiner takes Official notice that retractable walls are well known in the art as being in single sheet form, and further, it is well known in the art to have such systems deploy from ceilings in order to conceal the door from view for aesthetic purposes.  One having ordinary skill in the art would have the desired  arrangement based on the desired appearance of the door and/or desired concealment of the door.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abdalla (U.S. Publication 2016/0265582).

Claim 9: The invention of claim 1, except wherein an other edge of the wall is configured to magnetically attach to a floor, a ceiling, or an other wall, when the wall is deployed.  Abdalla teaches that it is known in the art to use a magnet with a bottom edge of a garage door in order to hold it closed (paragraph [0062]).  It would have been obvious at the time of filing to a person having ordinary skill in the art to have a magnetic closure for the bottom of the garage door in order to maintain the door as closed for security purposes and to prevent unwanted opening of the door.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  For sealing systems with doors, see Hall (U.S. Publication 2018/0298687), Betts-Lacroix (U.S. Patent 10,036,197), Gaviglia (U.S. Publication 2011/0061301), Schmidhuber (U.S. Patent 6,125,591), Koeniger (U.S. Patent 5,077,945).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM V GILBERT whose telephone number is (571)272-9055. The examiner can normally be reached M-F 0800-0430 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571.272.7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM V GILBERT/Primary Examiner, Art Unit 3649